Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 1 of 14


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NUMBER: _______


  REINALDO VELAZQUEZ,

                              Plaintiff,

  vs.

  MIAMI-DADE COUNTY, a political
  subdivision of the State of Florida,

                              Defendant.
                                                !

                                   VERIFIED COMPLAINT
                                           AND
                                  DEMAND FOR JURY TRIAL


        Plaintiff REINALDO VELAZQUEZ (“VELAZQUEZ”), through undersigned

 Counsel, files this Verified Complaint and sues the Defendant, MIAMI-DADE COUNTY

 (“COUNTY”), for violations of Title VII of the Civil Rights Act of 1964, Section 2000e et

 seq, 42 United States Code. Section 1983 and the ADEA, based upon discrimination based

 upon age, race, ethnicity, and retaliation, as well as violations of his First and Fourteenth

 Amendment Rights, and as grounds therefor states as follows:

                                           JURISDICTION

        1.     This Court has jurisdiction over the subject matter of this lawsuit under 28

               U.S.C. § 1337 and Title VII of the Civil Rights Act of 1964, Title 42, United

               States Code, Section 2000e-16 and the Age Discrimination in Employment Act

               of 1967; and Title 42, United States Code, Section 1983.


                                                                                                 1
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 2 of 14


                                  CONDITIONS PRECEDENT

       2.    All conditions precedent have been met, waived, or otherwise excused.

             VELAZQUEZ filed a timely Complaint with the EEOC and received a Right to

             Sue Letter, followed by the timely initiation of this lawsuit;

       3.    Plaintiff filed Complaints with the EEOC in April 2020, was issued a Right to

             Sue Letter on June 16, 2021, and has filed this Lawsuit within 90 days of

             receiving this letter.

                                           VENUE

       4.    Venue is proper in the United States District Court for the Southern District of

             Florida in that the Plaintiff was employed by COUNTY.

                                          PARTIES

       5.    VELAZQUEZ, the Plaintiff, was an employee of MIAM-DADE COUNTY

             as a bus operator working for the Miami-Dade Transportation & Public Works

             Department until January 2020;

       6.    VELAZQUEZ subsequently filed appeals and sought review of his unlawful

             termination; He was subsequently denied due process and is to this date being

             prohibited from employment with the County;

       7.    COUNTY is a political subdivision of the State of Florida;

       8.    At all times material, COUNTY was the employer of the Plaintiff within the

             meaning of Title VII of the Civil Rights Act of 1964 and the Age

             Discrimination in Employment Act of 1967;

                                      INTRODUCTION



                                                                                                2
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 3 of 14


       9.     VELAZQUEZ was discriminated and retaliated against based on age, race,

              and ethnicity in violation of Title VII of the 1964 Civil Rights Act, as

              amended, and based on age in violation of the Age Discrimination in

              Employment Act of 1967, as amended. He was also denied due process and

              had adverse action taken against him because he exercised his First

              Amendment Rights;

                                 THE FACTS OF THE CASE

       10.    VELAZQUEZ was employed as a bus operator with COUNTY’s Department of

              Transportation & Public Works;

       11.    VELAZQUEZ is an Hispanic male;

       12.    VELAZQUEZ is over the age of 60 years;

       13..   VELAZQUEZ had an excellent work record and there was never a legitimate, non-

              discriminatory reason to terminate his employment;                 `

       14.    VELAZQUEZ was supervised by African-American Supervisors who spoke to him

              in a derogatory manner and treated him less favorably than they treated African-

              American employees;

       15.    VELAZQUEZ’s treatment was based on a deliberate motive to discriminate against

              him based on his race and ethnicity;

       16.    VELAZQUEZ was qualified to work as a bus driver;

       17.    VELAZQUEZ was also terminated based upon his age and COUNTY’s desire to

              employ younger drivers;

       18.    Although VELAZQUEZ was terminated, COUNTY’s Transportation & Public

              Works Department hired drivers under the age of 40 who were not as qualified as

              VELAZQUEZ;
                                                                                                 3
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 4 of 14


       19.   All of the reasons resulting in the discrimination of VELAZQUEZ constituted a

             pretext as there were no non-discriminatory reasons upon which to base the severe

             remedy of termination;

       20.   The termination of VELAZQUEZ and the decision to sustain his termination

             occurred in retaliation for his filing of an EEOC Complaint and multiple grievances,

             all of which were related to his complaints about discrimination that was illegal under

             Title VII and the ADEA;

       21.   The following is a chronology of the actions taken by COUNTY against

             VELAZQUEZ in the months preceding his termination which constitute the grounds

             upon which the filing of this lawsuit is based:

             (a)    VELAZQUEZ was allegedly terminated for having a verbal disagreement

                    with an African-American Supervisor. This action was taken without any of

                    the required steps set forth in COUNTY’s Rules of Progressive Discipline,

                    and there was no "just cause;” The County followed no established procedures

                    and provided no meaningful due process;

             (b)    African-American employees under similar or identical circumstances either

                    received no discipline, progressive discipline, and /or were not terminated;

             (c)    VELAZQUEZ’s African-American Supervisors discriminated against him

                    because of his race and ethnicity and provided more favorable treatment for

                    bus operators and other Transportation Department employees who were not

                    Hispanic white males;

             (d)    On one occasion, VELAZQUEZ went into the office of Superintendent

                    Wells, who is a black female, and who became hostile and disparaged


                                                                                                       4
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 5 of 14


                   VELAZQUEZ in a manner in which she did not treat African-American

                   employees;

             (e)   Dispatcher Supervisor St. Preux, of African-American decent, suspended

                   VELAZQUEZ for no reason. VELAZQUEZ had arrived to perform his

                   second piece of work and the Dispatcher Supervisor told him that the work

                   had already been assigned to another operator. Dispatcher St. Preux took it

                   upon himself to call the driver back and assign the work to VELAZQUEZ,

                   who took the work. As VELAZQUEZ was performing his pre-trip, he

                   noticed that the work was 15 minutes behind schedule. He did the route, even

                   though he knew it was behind schedule; however, since it was a priority route,

                   he wanted to write a report. When he arrived at the end of the route, he asked

                   Dispatcher St. Preux for his name to include in his report because at that time

                   VELAZQUEZ did not know who Dispatcher. St. Preux was. Dispatcher St.

                   Pruex questioned whether VELAZQUEZ had his vest on, which was

                   irrelevant because VELAZQUEZ was in the Dispatch office and the vest was

                   only required to be worn in the parking lot. There were many operators in the

                   garage with jackets on because the office was cold; however, Dispatcher St.

                   Pruex asked only VELAZQUEZ for his vest, and then proceeded to suspend

                   him, and instructed Supervisor Wilson to remove VELAZQUEZ from duty

                   for the next day. Dispatcher St. Pruex then advised VELAZQUEZ to go see

                   his Superintendent the next day. Before leaving, VELAZQUEZ opened his

                   jacket to show him that he was wearing his vest under his jacket. Dispatcher

                   St. Preux did not have the authority to suspend him, and when VELAZQUEZ


                                                                                                     5
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 6 of 14


                     arrived the next day to speak with his Superintendent, he was told that he was

                     not suspended, that he would get paid for the day, and to report for duty as

                     scheduled the following day.

       22.   VELAZQUEZ was verbally reprimanded because despite feeling ill, he still reported

             for work; however, his Supervisor attempted to write him up. When VELAZQUEZ

             pulled into an emergency bay at the end of his route because he felt so ill, an

             ambulance had to be called to the site. His vitals were taken and his blood pressure

             was high. He was advised to go see his doctor. A Supervisor drove him to the

             garage, but then he had to wait for an hour and a half to be driven to the doctor. After

             waiting for so long, he went home and went to the doctor on his own. After

             discussing the incident with his Supervisor upon his return to work, the write-up did

             not occur because there was video evidence reviewed by Shop Steward Kevin Craig

             and VELAZQUEZ showing that Supervisor Juan Diaz violated major rules while

             operating the bus, which included talking on the phone while operating the bus and

             backing up without assistance. Two days later, VELAZQUEZ spoke with Kevin

             Craig to follow up and was told that General Superintendent of Bus Operations Joel

             Perez reviewed the tape and said that VELAZQUEZ was being retaliated against by

             Supervisor Juan Diaz. VELAZQUEZ was not reprimanded for these violations;

       23.   VELAZQUEZ believes that these actions were discriminatory because of his

             Hispanic heritage. In all of the actions listed above, Supervisors had been trying to

             reprimand him without just cause;

       24.   The incident with St. Preux was because of race, and the incident with Juan Diaz,

             Orlando Aleman, and Joel Perez were because of age; yet, no action was ever taken


                                                                                                     6
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 7 of 14


             against VELAZQUEZ’s accusers. The behavior of VELAZQUEZ has never

             amounted to the level of needing disciplinary action, nor was he ever served with any

             of the lesser incidents as required by the COUNTY’s Rules of Progressive Discipline;

       25.   VELAZQUEZ is in the possession of the disciplinary action reports of other African-

             American employees that performed acts severely more egregious than those for

             which VELAZQUEZ was accused, and the worst discipline received by any of those

             African-American employees was a 30-day suspension, along with a “Last Chance

             Agreement,” and they were back on the job. None were ever terminated;

       26.   VELAZQUEZ is alleging in this lawsuit that discrimination has unfortunately

             become a common occurrence in the Miami-Dade County Department of

             Transportation & Public Works;

       27.   VELAZQUEZ vehemently denies that accusation and has provided proof that he was

             terminated because he was discriminated against because of his age and because of

             his Hispanic heritage. VELAZQUEZ had been a Miami-Dade County employee for

             15 years with zero prior disciplinary actions, except for the incident for which he was

             terminated;

       28.   When stationed in the Coral Way Garage, which is a more diverse garage because of

             the demographics of the community, there were never any issues. Upon arriving at

             the Central Bus Garage, which is predominately an African-American majority

             demographic, VELAZQUEZ began getting increased calls to see his Supervisor.

             The overwhelming majority of the personnel, including operators, dispatchers, and

             supervisors, who all falsely accused him of violent acts, are all African-American

             employees;



                                                                                                     7
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 8 of 14


       29.   Many operators speak loudly at the garage, and it is not seen as abnormal behavior.

             There have been occasions where operators have had to be escorted off the property

             due to their behavior; however, that was not the case with VELAZQUEZ because he

             had never threatened anyone, not in English and not in Spanish. VELAZQUEZ only

             defended his character because his Supervisor was trying to intimidate him.

             VELAZQUEZ truly believes that if he were of African-American descent, he would

             not have been terminated for his actions as it would not have been seen by his

             Supervisors as abnormal behavior;

       30.   On April 5, 2019, VELAZQUEZ was performing his first piece of work when he

             was delayed in traffic. He would normally need to be relieved at the end of the line,

             then catch the bus going back to the garage to begin his second piece of work. If he is

             even ten minutes late, he would miss the bus going back to the garage, so this was not

             a one-time occurrence. On one particular day, the bus he rode going back to the

             garage had an accident enroute, furthering the delay through no fault of his own.

             When arriving at the garage, he was told to go see the Superintendent to sign his

             green sheet (late payment form). This is part of the normal process when the second

             piece of work has already been assigned to a driver on the board. VELAZQUEZ’s

             regular Supervisor, Mr. Orlando Aleman, was not present at the time and only Ms.

             Sandra Wells was at the office. As VELAZQUEZ approached, there was an

             African-American bus operator standing at the doorway to her office. He had a

             similar situation as VELAZQUEZ had experienced, and Ms. Wells signed that

             driver’s sheet without incident. As VELAZQUEZ approached, Ms. Wells’

             demeanor changed immediately. Similar to the driver before him, he asked her to

             please sign his green sheet. Her response was abrasive, and she stated, "You know, if

                                                                                                     8
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 9 of 14


             it was up to me, I would take away the second piece of work and send you back to the

             board." VELAZQUEZ asked her if she were treating him so poorly because he had

             brought up concerns about this incident. He asked her to check his video to see if he

             did anything wrong, but there was no reasoning with Ms. Wells. As the conversation

             escalated, VELAZQUEZ stated that this discriminatory treatment was unfair and that

             he was going to go talk with the Chief. At that time, Ms. Wells stated, “Are you

             trying to intimidate me?” VELAZQUEZ replied, “No. Are you trying to intimidate

             me?” While walking out of Ms. Wells’ office to go to Chief Achinah’s office, she

             followed him and Supervisor Gilbert had to physically restrain Ms. Wells from

             attacking him. Chief Achinah, also African-American, heard the commotion and

             asked VELAZQUEZ to come to her office. She de-escalated the situation and

             VELAZQUEZ was asked to go home. An hour later, VELAZQUEZ was called and

             relieved of duty pending an investigation;

       31.   VELAZQUEZ was very vocal and public in his criticism of the Miami-Dade County

             Transportation Department and was informed that there would be consequences for

             his vocal and public criticism of the Department; Velazquez was targeted due to his

             vocal criticism of the County Department of Transportation as such vocal critics were

             treated as trouble makers.

       32.   The Miami-Dade County Transportation Department never provided VELAZQUEZ

             or other employees with any form of meaningful due process;

       33.   The system was rigged against VELAZQUEZ being able to confront his accusers;



                                COUNT I.
             VIOLATION OF TITLE VII - UNLAWFUL TERMINATION
                           (Ethnicity and Gender)

                                                                                                     9
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 10 of 14


         34..    Plaintiff re-alleges paragraphs 1 through 33 as if fully set forth herein.

         35.     VELAZQUEZ was terminated because he was an Hispanic male;

         36.     VELAZQUEZ was terminated without cause despite possessing an

                 unblemished record throughout his employment at the COUNTY’s Department

                 of Transportation;

         37.     Non-Hispanic male employees received more favorable treatment.

         WHEREFORE, Plaintiff demands judgment for damages against the COUNTY,

  including but not limited to compensatory damages, back pay and benefits, future pay and

  benefits, liquidated damages, punitive damages, prejudgment interest, and attorney's fees and

  costs, and other available relief as the Court deems just and proper.



                                   COUNT II.
                DISCRIMINATION BASED ON AGE IN VIOLATION OF THE
                 AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967

         38.     Plaintiff re-alleges paragraphs 1 through 33 as if fully set forth herein;

         39.     VELAZQUEZ is a 60-year-old male, and the COUNTY willfully discriminated

                 against him due to his age by intentionally firing him because of his age and then

                 retaining and/or hiring younger and less qualified individuals;

         40.     As a direct and proximate result of said discrimination by COUNTY, Plaintiff

                 has suffered damages.

           WHEREFORE, Plaintiff demands judgment for damages against the COUNTY,

   including but not limited to compensatory damages, back pay and benefits, future pay and

   benefits, liquidated damages, punitive damages, prejudgment interest, and attorney's fees and

   costs, and other available relief as the Court deems just and proper.


                                                                                                   10
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 11 of 14




                                      COUNT III.
                         RETALIATION IN VIOLATION OF TITLE VII

         41.    Plaintiff re-alleges paragraphs 1 through 32 above as if fully set forth herein;

         42.    Plaintiff engaged in protected activities in the form of filing a Complaint;

         43.    As a direct and proximate result of VELAZQUEZ engaging in his protected

                activities and in direct retaliation for engaging in his protected activities,

                VELAZQUEZ was subjected to adverse employment actions in a tangible way, in

                the denial of employment opportunities, and in the deprivation of benefits by

                termination;

         44.    As a direct and proximate result, Plaintiff has suffered permanent damages.


         WHEREFORE, Plaintiff demands judgment for damages against the COUNTY, including

  but not limited to compensatory damages, back pay and benefits, future pay and benefits, liquidated

  damages, punitive damages, prejudgment interest, and attorney's fees and costs, and other

  available relief as the Court deems just and proper.



                                     COUNT IV.
               VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
                                    (Section 1983)

         45.    The Plaintiff re-alleges paragraphs 1 through 32 as if fully set forth herein;

         46.    COUNTY, under color of law, punished VELAZQUEZ for exercising his First

                Amendment Rights;

         47.    COUNTY violated the Plaintiff’s First Amendment Rights as a policy and practice of

                targeting whistleblowers and critics, and COUNTY adopted and enforced the

                decisions of the policymakers who administered the punishment;

                                                                                                    11
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 12 of 14


         48.    COUNTY retaliated against and harmed VELAZQUEZ because of the exercise of

                his First Amendment Rights;

         49.    As a direct and proximate result of the violations of Plaintiff’s First and Fourteenth

                Amendment rights, Plaintiff has suffered mental and emotional pain and suffering,

                mental anguish, embarrassment, humiliation, and other damages.

     WHEREFORE, Plaintiff demands judgment for compensatory and special damages, punitive

  damages, an award of reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and costs pursuant to

  42 U.S.C. §§ 1920 and 1988, and all other relief the Court may deem just and proper.

                                 COUNT V.
          DEPRIVATION OF PROPERTY AND RIGHTS WITHOUT DUE PROCESS
                                (Section 1983)

          50.   Plaintiff re-alleges paragraphs 1 through 33 as if fully set forth herein;

          51.   COUNTY enforced a practice and custom of terminating employees without a

                scintilla of due process;

          52.   VELAZQUEZ had a property interest in his employment;

          53.   COUNTY knowingly adopted and enforced the deprivation of VELAZQUEZ’s

                deprivation of his property without due process;

          54.   As a direct and proximate result of the aforementioned acts and omissions,

                VELAZQUEZ’s Constitutional rights have been violated. By their acts and

                omissions, COUNTY officials acted under the color of state law to deprive

                VELAZQUEZ of his Constitutional rights without due process in violation of 42

                U.S.C. § 1983;

          55.   As a direct and proximate cause of the violations of VELAZQUEZ’s rights, he has

                suffered severe mental and emotional pain and suffering, mental anguish,

                embarrassment, humiliation, and other damages.

                                                                                                         12
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 13 of 14


         WHEREFORE, Plaintiff demands judgment for compensatory and special damages,

  punitive damages, an award of reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and costs

  pursuant to 42 U.S.C. §§ 1920 and 1988, and all other relief the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury of all issues triable as of right by jury.




                                                                                                     13
Case 1:21-cv-23288-XXXX Document 1 Entered on FLSD Docket 09/12/2021 Page 14 of 14




                                        VERIFICATION


          I declare under penalty of perjury under the laws of the United States of America that I

   have read the Complaint and the foregoing facts are true and correct.




                                                   ________________________________
                                                         REINALDO VELAZQUEZ


   Dated this ______day of September 2021 by Reinaldo Velazquez, Plaintiff.


                                              Respectfully submitted,

                                              Michael A. Pizzi, Jr., Esq.
                                              Florida Bar No. 079545
                                              6625 Miami Lakes Drive - Suite 316
                                              Miami Lakes, FL 33014
                                              Telephone: (305) 986-2277
                                              Fax:         (305) 777-3802
                                              E-Mail:      mpizzi@pizzilaw.com



                                              By: ____s/s Michael A. Pizzi, Jr. ____
                                                         Michael A. Pizzi, Jr., Esq.




                                                                                                14
